MEMORANDUM**
Respondent’s opposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require 06-75255 further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
*637The court sua sponte stays the mandate until July 6, 2007.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.